The case was continued for argument, and the opinion of the Court was subsequently drawn up by
Weston C. J.
The facts set forth in the brief statement, and which were offered to be proved at the trial, constituted no defence to the action. It is not pretended, that they did; but it is insisted, that the testimony should have been received in mitigation of dam-» ages. We consider the law upon this point well laid down in Alderman v. French, and in Bodwell v. Swan et ux., cited in the argument, that evidence of general character only, and not of par-» ticular facts, can be received in evidence. Such has been the practice in this state, without any exception, which has come to our knowledge. When facts, suspicions and rumors have obtained such credence, as to enter into and to form general character, what that general character is, may be shown in evidence. Every man, who institutes an action for an injury done to bis character, runs this hazard. But he is not called upon to repel particular facts or charges, except such as are stated in the declaration, when the truth of the defamatory words is relied upon in defence. It would be very inconvenient to relax this rule. The field of inquiry would otherwise be indefinite, and whoever would vindicate his character against specific charges would thereby expose his whole life to se-, yere legal scrutiny. In certain cases, where the defendant’s position, and his occasion for speaking negatives malice, it is sufficient, if he had reasonable cause to believe, what he may affirm to be true. But this is matter ip defence, and turns upon a principle not applicable to this case.
In the case of the Earl of Leicester v. Walter, 2 Camp. 251, the testimony there received of a general suspicion of the plaintiff’s character and habits, can be justified only as evidence of general character. If it went farther than that, which may perhaps be fairly inferred, it is certainly at variance with our law, whatever may be said of the law of England. In Underwood v. Parks, 2 Strange, 1200, it was decided, that the truth of the words spoken *23could not be given in evidence in mitigation of damages. If this is not permitted, it would seem that testimony, to prove the truth of other charges, could not with any propriety bo received. The same doctrine was held in Mills v. Spencer, 1 Holt, 533. Gibbs C. J. there says, that general character may be gone into, but not particular facts.

Judgment on the verdict.-